            Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 1 of 14. PageID #: 1



                           THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 LAKENDA TOMBLIN, individually, and on
 behalf of all those similarly situated

             Plaintiff,
                                                       Case No.
 v.

 GEICO CHOICE INSURANCE
 COMPANY,

             Defendant.


                                   NOTICE OF REMOVAL

       GEICO Choice Insurance Company (“GEICO Choice”) removes this case from the Court

of Common Pleas, Lake County, Ohio, to the United States District Court for the Northern District

of Ohio, Eastern Division, on the following grounds.

                                        BACKGROUND

       1.       Plaintiff Lakenda Tomblin (“Plaintiff”) filed this civil action against GEICO

Choice on August 10, 2021, in the Court of Common Pleas in Lake County, Ohio, Case No.

21CV000967 (“State Court Action”).

       2.       Plaintiff’s Class Action Complaint, in which she demanded a jury trial

(“Complaint”), alleges GEICO Choice violates Ohio law by not unconditionally paying “dealer

fees” as part of the “actual cash value payment” for total loss claims, and, therefore, breaches its

contracts with insureds. Compl. ¶ 2.




                                                 1
            Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 2 of 14. PageID #: 2




       3.      Plaintiff further alleges that she was a GEICO Choice insured when her motor

vehicle was involved in an accident that rendered her vehicle a total loss and that GEICO Choice

did not pay a dealer fee. Compl. ¶¶ 17-19, 49.

       4.      Count I in Plaintiff’s Complaint seeks a declaration that GEICO Choice’s insurance

policy “requires payment of either the median amount of dealer fees charged by auto dealers in

Ohio or the amount of dealer fees most frequently charged by auto dealers in Ohio, the statutory

maximum fees of $250.” Compl. ¶ 46.

       5.      Count II in Plaintiff’s Complaint asserts GEICO Choice breached its contract with

Plaintiff and other putative class members by not paying dealer fees as part of a total loss

settlement. Compl. ¶ 49.

       6.      Plaintiff also asserts that “[w]hether Tomblin and the other Class members were

damaged in the amount of the license fees . . . that GEICO refused to pay” is a “question[] of law

and fact that [is] common to and affect[s] the rights of all members of the Class.” Compl. ¶ 25(b).

       7.      Plaintiff also seeks pre- and post-judgment interest and attorneys’ fees. Compl.,

Request for Relief ¶¶ c, e-f.

       8.      Plaintiff asserts Counts I and II on behalf of herself and a putative class she defines

as individuals who: “(a) on or after August 10, 2013; (b) are or were covered by a GEICO Ohio

personal automobile insurance policy; (c) made a claim under the Collision or Comprehensive

coverage of that policy for damage or loss to a covered vehicle which GEICO accepted and treated

as a total loss claim; and (d) GEICO paid the claim on a cash basis.” Compl. ¶ 22. Plaintiff defines

the “class period” as “from August 10, 2013, to the date of class certification.” Id.1




1
  GEICO Choice relies upon Plaintiff’s allegations regarding the nature of the putative class only
for purposes of jurisdiction under CAFA. GEICO Choice denies that the putative class is properly
                                                 2
            Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 3 of 14. PageID #: 3




                                             VENUE

       9.      Under 28 U.S.C. § 1446(a), this Court is the proper venue for this action as the

district and division within which the State Court Action was brought.

                                        JURISDICTION

       10.     Removal is proper in this case because the Court has original jurisdiction under 28

U.S.C. § 1332(d), the Class Action Fairness Act (“CAFA”). CAFA applies because there is:

(1) minimal diversity of citizenship; (2) a proposed class with at least 100 members; and (3) at

least $5 million in controversy.

                               GEOGRAPHICAL DIVERSITY

       11.     Upon information and belief, Plaintiff is a citizen of Ohio. Compl. ¶ 7.

       12.     GEICO Choice is a Nebraska corporation with its principal place of business in

Maryland, making it a citizen of Nebraska and Maryland. See 28 U.S.C. § 1332(c)(1).

       13.     Because Plaintiff and GEICO Choice are citizens of different states, there is at least

minimal diversity among the parties to this case as required under CAFA for original jurisdiction

in this Court. See 28 U.S.C. § 1332(d)(2)(A).

                    THE PUTATIVE CLASS EXCEEDS 100 MEMBERS

       14.     Plaintiff seeks to represent a class of GEICO Choice policyholders with total loss

claims that GEICO Choice paid on a cash basis from August 10, 2013 until the date of class

certification. Compl. ¶ 22.

       15.     Plaintiff alleges this putative class includes “at least a hundred GEICO [Choice]

policyholders.” Compl. ¶ 24.




defined and denies that this case is proper for class treatment under the Ohio or Federal Rules of
Civil Procedure and governing authority.
                                                 3
           Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 4 of 14. PageID #: 4




        16.      GEICO Choice’s first total loss claim from an Ohio policyholder had a date of loss

of October 2, 2014. Ex. 1, September 7, 2021, Declaration of David Antonacci (“Antonacci

Decl.”), ¶ 5. Based on a preliminary and high-level search of GEICO Choice’s records, GEICO

Choice handled more than 13,000 total loss claims from Ohio policyholders from October 2, 2014

through September 1, 2021, id. ¶ 6, and will continue to accrue additional putative class members

until “the date of class certification.” Compl. ¶ 22.

        17.      The proposed class is comprised of at least 100 members as required under CAFA

for original jurisdiction in this Court. 28 U.S.C. § 1332(d)(5)(B).

                           THE AMOUNT IN CONTROVERSY
                      EXCEEDS THE JURISDICTIONAL THRESHOLD

        18.      The amount in controversy in this case exceeds the $5 million threshold for

diversity jurisdiction under CAFA. See 28 U.S.C. § 1332(d)(2); Kovacs v. Chesley, 406 F.3d 393,

397 (6th Cir. 2005) (“Absolute certainly is not required. It is sufficient if there is a probability that

the value of the matter in controversy exceeds the jurisdictional amount.” (quoting Worthams v.

Atlanta Life Ins. Co., 533 F.2d 994, 997 (6th Cir. 1976)); see also McPhail v. Deere & Co., 529

F.3d 947, 956 (10th Cir. 2008) (“The amount in controversy is not proof of the amount the plaintiff

will recover. Rather, it is an estimate of the amount that will be put at issue in the course of the

litigation.”).

        19.      In her individual capacity and on behalf of each putative class member, Plaintiff

seeks “either the median amount of dealer fees charged in Ohio or the amount of dealer fees most

frequently charged in Ohio, the statutory maximum of $250 in either case.” Compl. ¶ 49.

        20.      CAFA “tells the District Court to determine whether it has jurisdiction by adding

up the value of the claim of each person who falls within the definition of [plaintiff’s] proposed

class and determine whether the resulting sum exceeds $5 million.” Standard Fire Ins. Co. v.

                                                   4
          Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 5 of 14. PageID #: 5




Knowles, 568 U.S. 588, 592 (2013). This includes all “persons (named or unnamed) who fall

within the definition of the proposed or certified class.”               Id. (quoting 42 USC §

1332(d)(1)(D)). Plaintiff seeks to represent a class, in which “[t]he class period will be from

August 10, 2013, to the date of class certification.” Compl. ¶ 22. All persons that fall within the

definition of Plaintiff’s proposed class necessarily includes those insureds who will suffer a total

loss at any time up until and including the date of class certification, and Ohio policyholders will

continue to suffer total losses and fall within the definition of Plaintiff’s proposed class up until

and including the date of class certification. See Naji v. Lincoln, 665 F. App’x 397, 401-02, 401

n.2 (6th Cir 2016) (relying on assumed future damages claimed in complaint to find the amount in

controversy satisfied); Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061-62 (11th Cir. 2010)

(courts are permitted “to make ‘reasonable deductions, reasonable inferences, or other reasonable

extrapolations’ from the pleadings to determine whether it is facially apparent that a case is

removable” and “need not ‘suspend reality or shelve common sense in determining whether the

face of a complaint . . . establishes the jurisdictional amount’” (citations omitted)).

       21.     Further, “[a]lthough the jurisdiction of the federal court is examined at the time of

removal, future compensations that are claimed in the complaint are included in the total amount

in controversy.” Naji, 665 F. App’x at 401-02, 401 n.2 (citations omitted) (considering damages

accruing well after complaint was filed and removed in calculating the amount in controversy);

see also Roe, 613 F.3d at 1063 (“We have found no case in any other circuit that purports to

prohibit a district court from employing its judicial experience or common sense in discerning

whether the allegations in a complaint facially establish the jurisdictionally required amount in

controversy.”). Plaintiff’s Complaint seeks damages for putative class members that will be

identified up until and including the date of class certification. Compl. ¶ 22 (“The class period



                                                  5
           Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 6 of 14. PageID #: 6




will be from August 10, 2013, to the date of class certification.”); id., Request for Relief ¶ d

(requesting the Court “award[] Tomblin and the other members of the Class damages for breach

of contract”). This Court should consider all alleged damages that are expected to accrue up until

and including the date of class certification in calculating the amount in controversy. Cf. Danan

v. Am. Honda Motor Co., Inc., No. 1:17 CV 260, 2017 WL 2537074, at *6 (N.D. Ohio June 9,

2017) (considering “attorney’s fees to be incurred in this matter” in the amount in controversy

(emphasis omitted)).

       22.     To estimate the number of days that this Court can reasonably expect will lapse

between the date Plaintiff filed her Complaint and the date of class certification, should this Court

conclude Plaintiff has met her burden to certify a class, Desai v. GECIO Casualty Co., No. 1:19-

cv-2327 (N.D. Ohio), is informative. Desai is a putative class action that was brought by many of

the same attorneys as have brought the present action, raises the same dealer fee claim, is against

another GEICO entity, is being defended by the undersigned counsel, and was removed to this

District and Division. It is reasonable to assume the present case will proceed in a similar manner

as Desai has proceeded thus far.

       23.     Plaintiff Desai filed his Complaint on September 6, 2019, Desai, No. 1:19-cv-2327,

Doc. 1-1, and his motion for class certification on September 1, 2021, id., Doc. 97. The median

time for judges in this District to rule on a motion for class certification is 117 days after the date

on which the motion was filed. See Ex. 2, Westlaw Litigation Analytics Median Time to Rule on

Motion to Certify Class, Northern District of Ohio. Thus, it is reasonable to assume that Judge

Calabrese will not rule on Plaintiff Desai’s motion for class certification, thereby closing the

putative class period, until December 27, 2021. In total, this is 843 days after the date that Plaintiff

Desai filed his complaint.



                                                   6
           Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 7 of 14. PageID #: 7




       24.     Here, Plaintiff filed her Complaint on August 10, 2021. The putative class period

will close on “the date of class certification,” should this Court conclude Plaintiff has met her

burden to certify a class. Compl. ¶ 22. Based on the timeline from Desai, this Court can reasonably

estimate that the putative class period will continue through December 1, 2023, which is 843 days

after the date that Plaintiff filed her Complaint.

       25.     Based on GEICO Choice’s preliminary and high-level search of its records, GEICO

Choice handled 13,385 total loss claims from Ohio policyholders from October 2, 2014 through

September 1, 2021. Antonacci Decl. ¶ 6. In other words, there were 13,385 putative class

members as of September 1, 2021.

       26.     From January 1, 2020 through September 1, 2021, GEICO Choice handled 5,240

total loss claims from Ohio policyholders. Id. ¶ 7. Thus, GEICO Choice handled, on average,

8.5902 total loss claims from Ohio policyholders each day during 2020 and the first 244 days of

2021 (5,240 total loss claims ÷ 610 days). Id. It is reasonable to assume that GEICO Choice will

continue to handle total loss claims from Ohio policyholders, and putative class members will

continue to accrue, at this same rate throughout the putative class period. Id. Further, using these

years to extrapolate from provides the most accurate reflection of potential class members as

GEICO Choice’s market share has increased over the years, resulting in more claims each year.

       27.     Assuming this rate continues from September 2, 2021 through December 1, 2023,

the date this Court can reasonably estimate the putative class will close, GEICO Choice can be

expected to handle an estimated 7,052 additional total loss claims from Ohio policyholders (821

days x 8.5902 claims per day). Id. ¶ 8. In other words, 7,052 putative class members are estimated

to accrue through the close of the putative class period.




                                                     7
          Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 8 of 14. PageID #: 8




       28.     Therefore, this Court can reasonably estimate that there will be 20,437 putative

class members by the time the putative class period closes (13,385 putative class members from

October 2, 2014 through September 1, 2021 + 7,052 estimated putative class members from

September 2, 2021 through December 1, 2023).

       29.     Multiplying the $250.00 dealer fees Plaintiff claims each putative class member is

owed by the 20,437 estimated putative class members alone exceeds the $5 million threshold

(20,437 x $250.00 = $5,109,250.00). See Compl. ¶¶ 19-20, 49; Standard Fire Ins. Co., 568 U.S.

at 592 (claims of individual class members, including those of unidentified persons who meet the

class definition, are aggregated to determine whether the $5 million amount in controversy is met).

       30.     In addition, Plaintiff and the putative class members would be entitled to recover

sales tax on each $250.00 dealer fee claim they seek. See Hutcheson v. Ohio Auto. Dealers Ass’n,

No. 97394, 2012 WL 3527041, at * 7 (Ohio Ct. App. Aug. 16, 2012) (“A ‘documentary service

charge’ may be added to the base price of the motor vehicle and then subject to the sales tax.”).

Sales tax rates vary by county in Ohio, ranging from 6.5% to 8%. Using the middle of this range,

7.25%, each claim includes an additional $18.125 in controversy. For the estimated 20,437

putative class members, this adds $370,420.63 to the amount in controversy. When added to the

alleged damages of $250.00 per claim, this brings the amount in controversy to $5,479,670.63.

       31.     Also, Plaintiff lists as a “question[] of law and fact common to the Class”

“[w]hether Tomblin and the other Class members were damaged in the amount of the license fees

and dealer fees that GEICO refused to pay,” Compl. ¶ 25(b) (emphasis added), thereby placing

licenses fees in controversy.

       32.     Based on Ohio law, Plaintiff could be referring to any or all of the following

“license fees”: (1) a $6.00 license tax, Ohio Rev. Code §§ 4503.038, 4503.12; (2) a $15.00



                                                8
          Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 9 of 14. PageID #: 9




certificate of title fee, Ohio Rev. Code §§ 4505.06(A)(2), 4505.09(A)(1)(b); (3) a $20.00

temporary motor vehicle license registration fee, Ohio Rev. Code § 4503.182; (4) a $31.00

registration fee, Ohio Rev. Code § 4503.10; or (5) a $0-$30.00 township motor vehicle license tax,

which varies by township, Ohio Rev. Code § 4504. The amount of “license fees” that Plaintiff has

potentially put in controversy could be as high as $102.00 per claim. For 20,437 estimated putative

class members, this adds an additional $2,084,574.00 to the amount in controversy. Adding this

to the dealer fees and potential sales tax, Plaintiff has put $7,564,244.63 in controversy, which is

well over the $5 million jurisdictional requirement.

       33.     Even if the Court is hesitant to estimate the number of putative class members

through December 1, 2023, the date the Court can reasonably estimate the putative class will close,

the Court need only look through September 16, 2021.

       34.     Based on the assumption that GEICO Choice will continue to handle, on average,

8.5902 total loss claims from Ohio policyholders per day, Antonacci Decl. ¶ 7, GEICO Choice can

be expected to handle an estimated 128 total loss claims from Ohio policyholders from September

2, 2021 through September 16, 2021 (15 days x 8.5902 claims per day).

       35.     Therefore, this Court can reasonably estimate that there will be 13,513 putative

class members through September 16, 2021 (13,385 putative class members from October 2, 2014

through September 1, 2021 + 128 estimated putative class members from September 2, 2021

through September 16, 2021).

       36.     Multiplying the $250.00 dealer fees Plaintiff claims each putative class member is

owed by the 13,513 estimated putative class members puts $3,378,250.00 in controversy. Using

the middle sales tax rate, 7.25%, for each of the estimated 13,513 putative class members, there is

an additional $244,923.13 in controversy. Considering the potential $102.00 of license fees



                                                 9
           Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 10 of 14. PageID #: 10




Plaintiff has put in controversy for each of the estimated 13,513 putative class members, an

additional $1,378,326.00 is in controversy. Therefore, considering the potential dealer fees, sales

tax, and license fees for each of the estimated 13,513 putative class members through September

16, 2021, Plaintiff has put $5,001,499.13 in controversy ($3,378,250.00 in dealer fees +

$244,923.13 in sales tax + $1,378,326.00 in license fees), thereby satisfying the amount in

controversy requirement.

        37.     In other words, the Court need only assume the putative class period will remain

open for an additional nine days to find the amount in controversy is satisfied. But by the

Complaint’s terms, the putative class period will remain open far beyond that. See Compl. ¶ 22

(“The class period will be from August 10, 2013, to the date of class certification. (emphasis

added)).

        38.     Plaintiff also seeks attorneys’ fees. Compl., Request for Relief ¶¶ c, e. GEICO

Choice is entitled to rely on Plaintiff’s allegation seeking attorneys’ fees, and include such fees in

calculating the amount in controversy, if the allegation was made in “good faith.” Dart Cherokee

Basin Operating Co., LLC v. Owens, 574 U.S. 81, 84 (2014). If Plaintiff’s allegation seeking

attorneys’ fees was made in good faith, GEICO Choice estimates such fees at more than $1.65

million, which would be added to the potential amount in controversy. See McGraw v. GEICO

General Ins. Co., No. C16-5876BHS, 2017 WL 1386085, at *5 (W.D. Wash. Apr. 18, 2017). By

including this estimate, GEICO Choice does not concede that Plaintiff’s request for attorneys’ fees

was made in good faith, or that Plaintiff is entitled to fees at all, where Plaintiff does not assert any

statutory or contractual basis for such fees. See Williamson v. Aetna Life Ins. Co., 481 F.3d 369,

376 (6th Cir. 2007).




                                                   10
         Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 11 of 14. PageID #: 11




       39.     Although GEICO Choice does not concede Plaintiff or any putative class member

is entitled to the damages or attorneys’ fees alleged and sought, those claimed damages exceed the

threshold for CAFA jurisdiction.

                                    REMOVAL IS PROPER

       40.     The proposed class as defined easily satisfies the requirement for CAFA

jurisdiction. See Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81 (2014) (a notice

of removal only needs to include a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold and does not need to include evidentiary submissions).

       41.     Although GEICO Choice alleges that the amount in controversy exceeds the

jurisdictional threshold and the putative class contains more than 100 members, GEICO Choice

does not concede that it is liable for any conduct that would warrant the imposition of any damages

alleged by Plaintiff. GEICO Choice also does not concede that Plaintiff may represent a class of

GEICO Choice policyholders in Ohio over any period. GEICO Choice reserves all defenses and

objections to the claims asserted by Plaintiff and the putative class.

                                 PROCEDURAL STATEMENT

       42.     This Notice of Removal is timely because it was filed within 30 days after August

10, 2021, the date GEICO Choice received, through service of process, a copy of the Complaint

and summons. 28 U.S.C. § 1446(b); see Ohio Civ. R. 4.1(A)(1)(b) (permitting service of process

“by a commercial carrier service utilizing any form of delivery requiring a signed receipt”);

Freedom Steel, Inc. v. Senn Freight Lines, Inc., No. 1:09-CV2750, 2010 WL 395228, at *1 (N.D.

Ohio Jan. 26, 2010) (“[T]he removal time period in this case runs from the date on which the

Defendant actually received the complaint and summons via regular mail.”).

       43.     GEICO Choice concurrently will file a copy of this Notice of Removal with the



                                                 11
         Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 12 of 14. PageID #: 12




Lake County Clerk of Courts and serve notice on Plaintiff as required by 28 U.S.C.

§ 1446(d).

       44.     Pursuant to 28 U.S.C. § 1446(a), copies of the Complaint and all other process,

pleadings, and orders filed in the State Court Action are attached as Exhibit 3.

       45.     Pursuant to 28 U.S.C. § 1446(d), prompt written notice of this Notice of Removal

is being sent to Plaintiff through her counsel and to the Lake County Ohio Clerk of Courts of the

Common Pleas. A copy of the notice is attached hereto as Exhibit 4.

       46.     This Court is the “district court for the district and division within which” the State

Court Action is pending. 28 U.S.C. § 1446(a). GEICO Choice’s Notice of Removal has therefore

been filed in the proper court.

       47.     GEICO Choice will answer Plaintiff’s Complaint or present other defenses or

objections as required by the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 81(c).

       48.     GEICO Choice reserves the right to amend or supplement this Notice of Removal.

       WHEREFORE, GEICO Choice removes this action from the Court of Common Pleas,

Lake County, Ohio, to the United States District Court for the Northern District of Ohio, Eastern

Division.

Dated: September 7, 2021

                                             Respectfully submitted,

                                             /s/ Michael D. Meuti

                                             Michael D. Meuti (0087233)
                                             Benesch, Friedlander, Coplan & Aronoff LLP
                                             200 Public Square, Suite 2300
                                             Cleveland, OH 44114-2378
                                             Phone: (216) 363-6246
                                             Facsimile: (216) 363-4588
                                             mmeuti@beneschlaw.com

                                                 12
         Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 13 of 14. PageID #: 13




                                CERTIFICATE OF SERVICE

       I certify that on September 7, 2021, I electronically filed the foregoing document with the

Clerk of Court using the CM/ECF system. I also certify that the foregoing document is also being

served on this day on the counsel of record as indicated below, either via transmission of Notices

of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel

or parties who are not authorized to receive Notices of Electronic Filing via the CM/ECF system.

       Drew Legando (0084209)
       Edward S. Jerse (0013155)
       MERRIMAN LEGANDO WILLIAMS & KLANG, LLC
       1360 West 9th Street, Suite 200
       Cleveland, OH 44113
       Telephone: (216) 522-9000
       Fax: (216) 522-0007
       drew@merrimanlegal.com
       edjerse@merrimanlegal.com

       Roger L. Mandel
       JEEVES MANDEL LAW GROUP, P.C.
       2833 Crockett St., Suite 135
       Fort Worth, TX 76107
       Telephone: (214) 253-8300
       rmandel@jeevesmandellawgroup.com

       Scott R. Jeeves
       THE JEEVES LAW GROUP, P.A.
       954 First Avenue North
       St. Petersburg, FL 33705
       Telephone: (727) 894-2929
       sieeves@jeeveslawgroup.com

       Edward H. Zebersky
       ZEBERSKY PAYNE SHAW LEWENZ, LLP
       110 S.E. 6th Street, Suite 2150
       Fort Lauderdale, FL 33301
       Telephone: (954) 989-6333
       ezebersky@zpllp.com


                                            Respectfully submitted,



                                               13
Case: 1:21-cv-01741 Doc #: 1 Filed: 09/07/21 14 of 14. PageID #: 14




                             /s/ Michael D. Meuti

                             Michael D. Meuti (0087233)
                             Benesch, Friedlander, Coplan & Aronoff LLP
                             200 Public Square, Suite 2300
                             Cleveland, OH 44114-2378
                             Phone: (216) 363-6246
                             Facsimile: (216) 363-4588
                             mmeuti@beneschlaw.com




                                14
